Citation Nr: 1645534	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  07-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  On appeal in November 2008, the Board denied service connection for a gastrointestinal disorder.  However, the United States Court of Appeals for Veterans Claims (Court) vacated that decision in November 2009 and remanded the matter back to the Board.  

Since that time, the claim has been remanded to the RO in August 2010, July 2013, and October 2015, the latter time for a travel Board hearing which was held before a Veterans Law Judge in August 2016.  There were two previous Board hearings in July 2008 and November 2014, by other Veterans Law Judges.  Transcripts of all three hearings are in the claims folder, and this decision is being rendered by all three Veterans Law Judges.

The Veteran had previously been represented by a private attorney.  However, he executed a power of attorney in favor of The American Legion in August 2015.  


FINDING OF FACT

The Veteran's treating gastroenterologist has diagnosed him with gastroparesis of unknown etiology, functional dyspepsia, and irritable bowel syndrome and has related his functional gastrointestinal symptoms to the Veteran's service in the Persian Gulf area; each of these disorders has been manifest for six months or more and is at least 10 percent disabling.



CONCLUSION OF LAW

The criteria for presumptive service connection for a functional gastrointestinal disorder, including gastroparesis, GERD, irritable bowel syndrome and functional dyspepsia, are met.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it is no longer contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There had been a Joint Motion, granted by the Court in November 2009, which indicated that VA should complete any development necessary, including attempting to obtain records from the Hurley Medical Center, and that action has been taken.  VA received 87 pages of records from the Hurley Medical Center from the Veteran in October 2014, in response to his request from that facility for any and all medical records.  There is no indication that there are any additional available outstanding relevant records at this time.  There has also been substantial compliance with the Board's July 2013 remand to develop a medical opinion as well as any outstanding treatment records.  The requested medical opinion was provided in connection with a June 2014 physical examination and additional treatment records have been associated with the electronic claims file.  

This matter is on appeal from a denial of a claim filed in November 2004, in which the Veteran claimed service connection for gastrointestinal symptoms.  Various gastrointestinal diagnoses have been shown over the course of this appeal, including irritable bowel syndrome, functional dyspepsia, gastroparesis, and gastroesophageal reflux disease.  Service connection will be considered for each.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016. 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and include IBS.

Effective August 15, 2011, VA amended 38 C.F.R. § 3.317 to implement the Secretary's decision that there is a positive association between service in Southwest Asia during the Persian Gulf War and subsequent development of functional gastrointestinal disorders (FGIDs).  See 76 Fed. Reg. 41,696-98 (July 15, 2011).  The rule clarifies that FGIDs fall within the scope of the existing presumption of service connection for medically unexplained chronic multisymptom illnesses under 38 C.F.R. § 3.317(a)(2)(i)(B).  [These disorders were not on the list of presumptively service-connected diseases at the time of the November 2008 Board decision.].
 
Specifically, the amendment revises 38 C.F.R. § 3.317(a)(2)(i)(B)(3) to remove "irritable bowel syndrome" and replace it with the following language:  Functional gastrointestinal disorders (excluding structural gastrointestinal diseases). An explanatory Note reads as follows:

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Note to paragraph (a)(2)(i)(B)(3). These amendments are applicable to claims before VA on or after August 15, 2011.

The Veteran's service treatment records are silent for reference to complaints, treatment, or diagnoses of a gastrointestinal disorder in service.  Additionally, the Veteran's gastrointestinal system was described as normal at the time of service separation examination in July 1992. 

The Veteran was seen privately starting in late 2001 for gastrointestinal symptomatology, with gastritis being assessed in November 2001.  He sought VA treatment for stomach pain in February 2002.  He reported that he had sought private emergency department treatment for stomach pain about three months earlier.  The Veteran reported that he was following the diet for gastroesophageal reflux disease, as directed by the private emergency department three months earlier.  He was not otherwise being treated.  Ultrasound of his abdomen was interpreted as normal. 

VA outpatient notes dated from February 2002 through October 2002 reflect that the Veteran continued to complain of pain.  In May 2002, the Veteran reported that he had lost 50 pounds and that the stomach pain was affecting his ability to go to work.  All diagnostic testing was interpreted as normal.  A colonoscopy revealed several hyperplastic polyps and melanosis coli.  A gastric emptying study disclosed no emptying at one hour and only 40 percent at two hours.  A diagnosis of idiopathic gastroparesis was assigned.  

The Veteran was started on Reglan, and he initially reported that the medication helped.  The provider noted discussion with the Veteran of the various etiologies of gastroparesis, including viral infections and alcohol, as well as idiopathic gastroparesis. 

In August 2003, the provider noted that the Veteran reported multiple constitutional symptoms, including fatigue.  The provider stated that there were no focal findings on physical examination, and no significant risk factors.  The provider attributed the constitutional symptoms to untreated depression. 

A VA opinion rendered in December 2004 states that, objectively, the Veteran weighed 182 pounds in August 2003, with a body mass index above 25 (a BMI between 18 and 25 is defined as normal) despite the Veteran's complaints of severe pain about four to five hours after eating.  By the end of 2004, the Veteran's weight had decreased to about 145 pounds.  The provider indicated that the Veteran's weight loss was due to a combination of the Veteran's depression and his gastroparesis.  

On VA examination in December 2005, the Veteran reported that he smoked 3-4 packs per day of cigarettes for the past 15 years, and that he was no longer taking medication to treat his gastroparesis, as it did not really help.  He reported recent private psychiatric hospitalization for anger management.  The Veteran reported sharp epigastric pain lasting three to four hours after he ate.  He denied nausea, hematemesis, or melena.  He reported that he did sometimes induce vomiting to relieve his symptoms.  The Veteran reported weight gain of 15 to 20 pounds in the past month.  His abdomen was soft, without rebound, rigidity, or guarding.  Radiologic examination of the abdomen disclosed no abnormality.  The examiner concluded it was not as likely as not that the Veteran's gastroparesis was related to his service. 

At the Veteran's Travel Board hearing in July 2008, he testified that he weighed 170 pounds, and that his weight had decreased by about 30 pounds in the last four months.  The Veteran testified that he had lost hair in service due to stress, and believed that his stomach disorder was due to continuation of the stress he had in service.  

On VA examination in July 2012, the examiner reviewed the record and opined that the Veteran's gastroparesis was less likely than not related to service.  She noted that risk factors included smoking, that the Veteran had been a very heavy smoker, and that the Veteran had been on antidepressant therapy which is associated with decreased gastric emptying.  

In November 2014, he indicated that he was diagnosed with gastroparesis in late 2000 or early 2001, and that his current weight was around 180 pounds.  November 2014 VA Disability Benefits Questionnaires completed by his treating VA gastroenterologist indicate that gastroesophageal reflux disease was diagnosed in 2002; that chronic diarrhea, with frequent loose watery stools and urgency, and infrequent fecal incontinence, was diagnosed in May 2013; and that gastroparesis was diagnosed in September 2002, with symptoms of nausea and abdominal pain beginning in 2001. 

At the time of the August 2016 hearing, the Veteran presented a treatment record from his VA gastroenterologist indicating that he has gastroparesis of unclear etiology, functional dyspepsia, and irritable bowel syndrome.  The treating provider opined that the Veteran's functional gastrointestinal symptoms are related to his service in the Persian Gulf area.  

In this case, the Veteran has had recurrent gastrointestinal complaints for many years to include diarrhea, vomiting, bloating, an "acid in the stomach feeling", and episodes of bowel disturbance with abdominal distress.  See June 2014 VA medical examination.  As such, his complaints are consistent with functional gastrointestinal disorder as defined by 38 C.F.R. § 3.317(a).  These symptoms are present to a compensable degree, and have been variously diagnosed as gastroparesis, GERD, irritable bowel syndrome and functional dyspepsia.  See June 2014 VA examination report and October 2014 VA Disability Benefits Questionnaires prepared by the Veteran's treating gastroenterologist.  Further, in July 2015 the Veteran's treating gastroenterologist, Dr. P. Schoenfeld, noted that the Veteran is "suffering from gastroparesis of unclear etiology, functional dyspepsia, and irritable bowel syndrome."  Dr. Schoenfeld stated that "[i]n my opinion as a gastroenterologist, it is likely that his functional gi [gastrointestinal] symptoms are related to his service in the [P]ersian [G]ulf area."

The Board acknowledges that the June 2014 VA examiner found that the Veteran's symptoms are related to gastroparesis and that his gastroparesis was not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  The examiner listed risk factors for gastroparesis, noting that the majority of the cases are idiopathic, and concluded that it was "less likely than not to be related to active duty military service," noting that "[i]t is not a presumed condition" and "[t]he weight of the medical literature is against being in the military as a cause of gastroparesis."  The December 2005 and July 2012 examiners also provided negative nexus opinions.  Significantly, none of these examiners specifically addressed whether any of the Veteran's gastrointestinal disorders met the definition of a functional gastrointestinal disorder under 38 C.F.R. § 3.317.

The Board finds the 2016 opinion from the Veteran's treating physician to be adequate and highly probative.  First, Dr. Schoenfeld is a credentialed physician specializing in gastroenterology, and is an attending physician in the Gastroenterology Department of a VA Medical Center.  Second, as the Veteran's treating physician, he is aware of the Veteran's medical treatment history and Persian Gulf service.  Resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a gastrointestinal disorder, variously diagnosed as irritable bowel syndrome, functional dyspepsia, gastroparesis, and gastroesophageal reflux disease under 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  

The Board would like to thank the Veteran for his almost 3 years of active honorable service, most of which were during the Persian Gulf War, and for his service in the Persian Gulf during the Persian Gulf War.  


ORDER

Service connection for a gastrointestinal disorder, variously diagnosed as irritable bowel syndrome, functional dyspepsia, gastroesophageal reflux disease and gastroparesis, is granted.




			
           MARJORIE A. AUER	REBECCA FEINBERG
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


